DETAILED ACTION
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/21/2021 has been entered.
	This communication is responsive to the request for continued examination filed on 5/10/21.  Claims 1-20 are pending.  Claims 1, 11 and 16 have been amended.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 

In regards to claim 1, lines 17, 19 and 22 each include a recitation of “the overflow condition” which lacks clarity.  The limitations lack clarity because it is unclear if the applicant is referring to “an overflow condition” of lines 7-8 or “an overflow condition” of line 15 ?  The examiner believes all recitations are referring to “an overflow condition” of lines 7-8 and for purposes of examination will interpret the claim as such.  The examiner suggest amending the limitation stating “an overflow condition” in line 15 to “the overflow condition” as to correct the issue.
In regards to claim 8, line 3 the limitation “the one or more operations” lacks clarity.  The limitation lacks clarity because it is unclear if the applicant is referring to “one or more operations” of claim 8, line 2 or “one or more operations” of claim 1, line 6?  The examiner believes all recitations are referring to “one or more operations” of claim 1, line 6 and for purposes of examination will interpret the claim as such.  The examiner suggest amending the limitation stating “one or more operations” in claim 8, line 2 to “the one or more operations” as to correct the issue.
In regards to claim 11, lines 18, 20 and 23 each include a recitation of “the overflow condition” which lacks clarity.  The limitations lack clarity because it is unclear if the applicant is referring to “an overflow condition” of lines 8-9 or “an overflow condition” of line 16 ?  The examiner believes all recitations are referring 
In regards to claim 14, line 3 the limitation “the one or more operations” lacks clarity.  The limitations lacks clarity because it is unclear if the applicant is referring to “one or more operations” of claim 14, line 2 or “one or more operations” of claim 11, line 7?  The examiner believes all recitations are referring to “one or more operations” of claim 11, line 7 and for purposes of examination will interpret the claim as such.  The examiner suggest amending the limitation stating “one or more operations” in claim 14, line 2 to “the one or more operations” as to correct the issue.
In regards to claim 16, lines 13-14, 16 and 19 each include a recitation of “the overflow condition” which lacks clarity.  The limitations lack clarity because it is unclear if the applicant is referring to “an overflow condition” of line 5 or “an overflow condition” of line 12 ?  The examiner believes all recitations are referring to “an overflow condition” of line 5 and for purposes of examination will interpret the claim as such.  The examiner suggest amending the limitation stating “an overflow condition” in line 12 to “the overflow condition” as to correct the issue.
In regards to claim 19, line 3 the limitation “the one or more operations” lacks clarity.  The limitation lacks clarity because it is unclear if the applicant is referring to “one or more operations” of claim 16, line 4 or “one or more operations” of claim 19, line 2?  The examiner believes all recitations are referring to “one or more operations” of claim 16, line 4 and for purposes of examination will interpret the claim as such.  The examiner suggest amending the limitation stating “one or more operations” in claim 19, line 2 to “the one or more operations” as to correct the issue.
Claims 2-10, 12-15 and 17-20 are dependent upon one or more claims above and are similarly rejected to for including the deficiencies of one or more claims above.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki, USPAT No.:  5,469,552, Cowlishaw, 2011/0296229 and further in view of Gabrielli, PGPUB No.:  2018/0293078 (all references cited on one of PTO-892 filed on 4/23/2020 or 7/28/2020).
	
	In regards to claim 11, Suzuki teaches “A computer system for facilitating processing within a computing environment” (See Fig. 3:  wherein a system is disclosed.  For example, all elements of Fig. 3 and an external memory (not shown) would be considered a computer system for processing (See column 7, line 25-67 and Figs. 4-5 for a more detailed explanation of the elements of Fig.3)) “the computer system comprising: a memory; and a processor coupled to the memory” (Column 7, lines 20-67 and See Fig. 3:  wherein the pipelined processor is coupled to the memory (not shown).  Wherein elements 1, 2, 4 and 7 are pipeline components of a data processing apparatus (i.e. a system with a processor pipeline), and the combination of those pipeline components are considered a processor and would be coupled to external memory through bus control unit (element 6)) “wherein the computer system is configured to perform a method comprising: executing an instruction on the processor” (Column 5, lines 28-56 and Column 8, lines 35-67:  wherein a method is performed by executing a floating point instruction on the processor (See Figs. 3-5 which disclose a pipeline of a processor)) “performing one or more operations, based on executing the instruction” (Column 10, lines 45-67 to Column 11, lines 1-6 and Column 14, lines 20-67:  wherein one or more operations are performed based on executing the floating point instruction (also see Column 8, lines 35-67 for further details of operations performed in light of floating point instruction execution)) “determining, based on executing the instruction, that an overflow condition occurred” (Column 9, lines 1-15 and Column 11, lines 1-5 and 56-67:  wherein based on executing a floating point instruction an overflow detector determines if an overflow condition has occurred) “obtaining an overflow interrupt indicator for the instruction” (Column 9, lines 33-57 and See Fig. 5:  wherein an overflow interrupt indicator (element 31c) is obtained for the instruction) “the overflow interrupt indicator indicating whether the interrupt processing is to be disabled for the instruction based on an overflow condition” (Column 9, lines 33-57 and See Fig. 5:  wherein an overflow interrupt indicator (element 31c) indicates whether the interrupt processing is inhibited (disabled) for the instruction based on an overflow condition detected by overflow detector (element 22c)) “performing a logical operation using an overflow indicator indicating that the overflow condition occurred and the overflow interrupt indicator to obtain a result of the logical operation” (Column 9, lines 33-57 and See Fig. 5:  wherein a logical AND operation (element 34) is performed using an overflow exception detection signal (overflow indicator) and the overflow interrupt indicator (element 31c) to obtain a result of the logical operation) “performing interrupt processing for the overflow condition, based at least in part on the result of the logical operation and instruction overflow interrupt indicator being set to a defined value” (Column 9, lines 33-57 and See Fig. 5:  wherein the exception processing is performed for the overflow condition based on the result of the AND operation performed at element 34 and the interrupt indicator (element 31c) being set to one (also see Column 10, lines 45-67 to Column 11, lines 1-6 and Column 14, lines 22-67)) “and bypassing the interrupt processing for the overflow condition, based at least in part on the result of the logical operation and the overflow interrupt indicator being set to another defined value.” (Column 9, lines 33-57 and See Fig. 5:  wherein the exception processing is inhibited (bypassed) for the overflow condition based on the result of the AND operation performed at element 34 and the interrupt indicator (element 31c) being set to zero (also see Column 10, lines 45-67 to Column 11, lines 1-6 and Column 14, lines 22-67))
Suzuki does not teach “setting a condition code, based on executing the instruction, the condition code reflecting the overflow condition, based on the overflow condition occurring”, “obtaining a per-instruction overflow interrupt indicator for the instruction”, “the per-instruction overflow interrupt indicator being specified by the instruction and indicating whether the interrupt processing is to be disabled for the instruction based on an interrupt condition” nor “performing interrupt processing for the interrupt condition, based at least in part on the per-instruction overflow interrupt indicator being set; and bypassing the interrupt processing for the condition, based at least in part on the per-instruction overflow interrupt indicator being set”.  Suzuki discusses using a global bit of a control register to either enable or bypass interrupt processing due to an overflow condition for all instructions in a processor that may cause overflow conditions, however Suzuki does not teach an instruction in a processor that includes a bit field or indicator that can enable or bypass interrupt processing for the instruction.
	Cowlishaw discusses obtaining a per-instruction interrupt indicator for an instruction ([0027-0029 and 0033-0034]:  wherein a floating-point instruction obtains a quantum error mask bit (per-instruction interrupt indicator).  Wherein the instruction is encoded with a bit or control field which indicates whether a trap (interrupt) should be performed for the instruction or should be bypassed) the per-instruction interrupt indicator being specified by the instruction and indicating whether the interrupt processing is to be disabled for the instruction based on an interrupt condition ([0027-0029 and 0033-0035]:  wherein an floating point instruction obtains a quantum error mask bit (per-instruction interrupt indicator).  Wherein the instruction is encoded with a bit or control field, and when the bit or field is not set an exception (interrupt) does not cause a trap to occur.  Therefore the exception processing is disabled because trap processing is not performed (See Fig. 2)) performing interrupt processing for the interrupt condition, based on the per-instruction interrupt indicator being set ([0027-0029 and 0033-0035]:  wherein the instruction is encoded with a bit or control field, and when the bit or field is set an exception (interrupt) causes a trap execution (interrupt processing) to be performed (See Fig. 2)) and bypassing the interrupt processing for the interrupt condition, based on the per-instruction interrupt indicator. ([0027-0029 and 0033-0035]:  wherein the instruction is encoded with a bit or control field, and when the bit or field is not set an exception (interrupt) does not cause a trap to occur.  Therefore, the exception processing is bypassed because trap processing is not performed (See Fig. 2)). The combination would have a system like Suzuki, where a  bit controls whether interrupt processing is performed or bypassed for an overflow condition caused by executing a floating-point instruction, that stores said bit for controlling interrupt processing and bypassing in a field of the instruction as taught in Cowlishaw.  One of ordinary skill in the art would be motivated to include a bit that controls interrupt processing and bypassing in individual instructions for the benefit of providing added flexibility (see Cowlishaw [0028]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the overflow interrupt indicator of Suzuki to be used on an instruction level by being used as an indicator that can be encoded into individual instructions as taught in Cowlishaw.  It would have been obvious to one of ordinary skill in the art because it would have been the simple substitution of one known element (using a bit in a field of an individual instruction to enable or bypass interrupt processing) for another (using a bit in a global register used for all instructions to enable or bypass interrupt processing) for the benefit of added flexibility (Cowlishaw [0028]) (MPEP 2143, Example B).
	The overall combination of Suzuki and Cowlishaw does not teach “setting a condition code, based on executing the instruction, the condition code reflecting the overflow condition, based on the overflow condition occurring”. Suzuki discusses detecting an overflow condition based on executing a floating-point instruction; however, Suzuki includes no discussion of setting a condition code based on detecting an overflow condition.
	Gabrielli discusses setting a condition code, based on executing the instruction, the condition code reflecting the overflow condition, based on the overflow condition occurring ([0067, 0072, 0075-0076 and 0078]:  wherein a condition code (flag) is set in a FPSR, based on executing the instruction, reflecting an overflow condition in the OFC bit if an overflow condition occurred (See Figs. 2-3 for further clarity)). The combination would have a system like Suzuki, which detects overflow conditions, that would store an indication of an overflow condition in a floating-point status register (FPSR) as taught Gabrielli responsive to execution of an instruction resulting in an overflow condition.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Suzuki to include a floating-point status register as taught in Gabrielli.  One of ordinary skill in the art would see that Suzuki is used to detect floating-point exceptions and either bypass or perform interrupt processing, but would see that there is not a status register used to record when an exception event has occurred (See Suzuki, Fig. 5).  Therefore, it would have been obvious to one of ordinary skill in the art because it would have been applying a known technique (using a floating point status register to record exception (interrupt) conditions in a system) to a known device (system of Suzuki) ready for improvement to yield predictable results (using a floating point status register to record the presence of exception conditions) for the benefit of efficiently identifying exception conditions caused by floating point execution. (MPEP 2143, Example D)  

	Claims 1 and 16 are similarly rejected on the same basis as claim 11 above, as they are the corresponding method and computer program product claims corresponding to the system of claim 11 above.

	The examiner notes that Claim 1 includes limitations stating “A computer program product for facilitating processing within a computing environment, the computer program product comprising: a computer readable storage medium readable by a processing circuit and storing instructions”, which are not included in claim 11 above.  However, Cowlishaw teaches “A computer program product for facilitating processing within a computing environment, the computer program product comprising: a computer readable storage medium readable by a processing circuit and storing instructions” ([0009 and 0041-0042]:  wherein a computer program product comprises a computer readable storage medium readable by a processing circuit and storing instructions is disclosed). Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the data processing apparatus of Suzuki to include a computer program product that stores executable instructions as taught in Cowlishaw.  It would have been obvious to one of ordinary skill in the art because it would have been applying a known technique (using a computer program product to store executable instructions) to a known device (data processing apparatus of Suzuki which executes instructions) ready for improvement to yield predictable results (a data processing apparatus which executes instructions stored on a computer program product) for the benefit of added flexibility. (MPEP 2143, Example D)  

	In regards to claim 12, the overall combination of Suzuki, Cowlishaw and Gabrielli teaches “The computer system of claim 11” (see rejection of claim 11 above) “wherein the per-instruction overflow interrupt indicator is located in a field of the instruction.” (Cowlishaw [0027-0028 and 0033-0035]:  wherein the per-instruction indicator is a control bit or field located in the instruction (Note: the overall combination of Suzuki and Cowlishaw teaches the per-instruction overflow indicator as indicated in claim 11 above because Suzuki teaches the overflow indicator and the combination of references teach a per-instruction overflow interrupt indicator))

	Claims 2 and 17 are similarly rejected on the same basis as claim 12 above, as they are the corresponding method and computer program product claims corresponding to the system of claim 12 above.

	In regards to claim 13, the overall combination of Suzuki, Cowlishaw and Gabrielli teaches “The computer system of claim 11” (see rejection of claim 11 above) “wherein the per-instruction overflow interrupt indicator is located in a location accessible to the instruction.” (Cowlishaw [0027-0028 and 0033-0035]:  wherein the per-instruction indicator is a control bit or field located in the instruction and therefore it is accessible to the instruction (Note: the overall combination of Suzuki and Cowlishaw teaches the per-instruction overflow indicator as indicated in claim 11 above because Suzuki teaches the overflow indicator and the combination of references teach a per-instruction overflow interrupt indicator))

	Claims 3 and 18 are similarly rejected on the same basis as claim 13 above, as they are the corresponding method and computer program product claims corresponding to the system of claim 13 above.

	In regards to claim 4, the overall combination of Suzuki, Cowlishaw and Gabrielli teaches “The computer program product of claim 1” (see rejection of claim 1 above) “wherein the determining that the overflow condition occurred comprises checking the overflow indicator set based on executing the instruction.” (Suzuki:  Column 9, lines 1-15:  wherein the overflow exception detector (element 22c) determines if an overflow condition occurred by checking the overflow signal set because the detector detects an overflow condition and then outputs an overflow detection signal, therefore the detector has also detected (i.e. checked, wherein check can mean detecting the presence of something) the overflow exception signal)

	In regards to claim 5, the overall combination of Suzuki, Cowlishaw and Gabrielli teaches “The computer program product of claim 1” (see rejection of claim 1 above) “wherein the performing interrupt processing comprises reporting an interruptible condition.” (Suzuki:  Column 9, lines 51-56:  wherein performing interrupt processing comprises reporting a trap condition (interruptible condition) by outputting a trap activate signal| Gabrielli [0075 and 0078]:  wherein performing the interrupt processing causes an interruptible condition to be reported to the operating system)

	In regards to claim 6, the overall combination of Suzuki, Cowlishaw and Gabrielli teaches, “The computer program product of claim 1” (see rejection of claim 1 above).
	The overall combination of Suzuki, Cowlishaw and Gabrielli thus far does not teach, “wherein the bypassing the interrupt processing comprises not overwriting a status mask setting.” 
	Gabrielli teaches, “wherein the bypassing the interrupt processing comprises not overwriting a status mask setting.” ([0067 and 0080-0081]:  wherein when trap (interrupt) processing is bypassed for an overflow condition a floating point status register (mask) is not modified (overwritten) (See Fig. 2 and 5))
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the bypassing of interrupt processing performed in the combination of Suzuki and Cowlishaw to not overwrite a status mask as taught in Gabrielli.  It would have been obvious to one of ordinary skill in the art because it would have been applying a known technique (not updating a floating point status mask register when a corresponding interrupt is being bypassed) to a known device (combination of Suzuki and Cowlishaw which bypass floating point interrupt handling) ready for improvement to yield predictable results (not overwriting (updating) a floating point status mask when a corresponding interrupt is being bypassed) for the benefit of precisely recording exception (interrupt) conditions (Gabrielli [0083-0085]). (MPEP 2143, Example D)  

          In regards to claim 7, the overall combination of Suzuki, Cowlishaw and Gabrielli teaches “The computer program product of claim 1” (see rejection of claim 1 above) “wherein the defined value is one and the other defined value is zero.” (Suzuki: Column 9, lines 40-60:  wherein the trap enable bit is either set to one or zero in order to perform or bypass an exception| Gabrielli [0075 and 0078]:  wherein an overflow trap processing for the overflow condition is carried out based on the overflow exception masking bit being set to one and it is bypassed based on the defined value being set to zero (See Fig. 2))


	In regards to claim 14, the overall combination of Suzuki, Cowlishaw and Gabrielli teaches “The computer system of claim 11” (see rejection of claim 11 above) “wherein the executing the instruction includes performing one or more operations, and wherein the overflow condition occurred based on a result” (Suzuki:  Column 10, lines 45-67 to Column 11, lines 1-6 and Column 14, lines 20-67:  wherein floating point operations are executed and cause an overflow condition)
	The overall combination of Suzuki, Cowlishaw and Gabrielli thus far does not teach, “wherein the overflow condition occurred based on a result of an operation of the one or more operations being larger than a target format for the result.”  Suzuki does teach an overflow condition as a result of executing floating-point operations.  However, Suzuki does not explicitly teach that the overflow condition was caused due to a larger target format.
	Gabrielli teaches, “wherein the overflow condition occurred based on a result of an operation of the one or more operations being larger than a target format for the result.” (Gabrielli [0067, 0072 and 0077-0078]:  wherein the instruction includes performing one or more operations and wherein the overflow condition occurs based on a result being larger than an output format for the result)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the overflow conditions caused in Suzuki to occur based on a result of an operation being larger than a target format as taught in Gabrielli.  It would have been obvious to one of ordinary skill in the art because it would have been applying a known technique (causing an overflow condition to occur based on a result being larger than a target format as taught in Gabrielli) to a known device (processor of Suzuki) ready for improvement to yield predictable results (overflow conditions which occur based on a result being larger than a target format) for the benefit of efficiently detecting all overflow conditions in a processor. (MPEP 2143, Example D)  

	Claims 8 and 19 are similarly rejected on the same basis as claim 14 above, as they are the corresponding method and computer program product claims corresponding to the system of claim 14 above.

	In regards to claim 9, the overall combination of Suzuki, Cowlishaw and Gabrielli teaches “The computer program product of claim 8” (see rejection of claim 8 above) “wherein the operation is an operation from a group of operations consisting of arithmetic operations, conversion operations and move operations.” (Suzuki:  Column 17, lines 1-4:  wherein the operations consist of arithmetic operations or move operations| Gabrielli [0057-0058 and 0078]:  wherein the operation consist of arithmetic and conversion operations)

	In regards to claim 15, the overall combination of Suzuki, Cowlishaw and Gabrielli teaches “The computer system of claim 11” (see rejection of claim 11 above) “wherein the overflow condition is a result of executing an operation of the instruction” (Suzuki:  Column 10, lines 45-67 to Column 11, lines 1-6 and Column 14, lines 20-67:  wherein floating point operations are executed and cause an overflow condition| Gabrielli [0077-0078]) “and wherein the bypassing the interrupt processing comprises suppressing a machine exception to be generated by the instruction.” (Suzuki:  Column 10, lines 45-67 , Column 11, lines 1-6, 56-67 and Column 12, line 1:  wherein bypassing the exception processing comprises inhibiting a trap (machine exception) to be generated by the instruction)

	Claims 10 and 20 are similarly rejected on the same basis as claim 15 above, as they are the corresponding method and computer program product claims corresponding to the system of claim 15 above.

Examiner Notes

7. 	The examiner notes that claims 1-10 overcomes 35 U.S.C 101 rejections (e.g. in view of falling into one of the statutory categories) in light of the specification (see paragraph [0089]).  The specification states, “A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media (e.g., light pulses passing through a fiber-optic cable), or electrical signals transmitted through a wire.”, which limits the claims to only non-transitory subject matter.

Response to Arguments
8.	Applicant’s arguments, see pages 8-9 of the remarks, filed on 4/21/21, with respect to the rejection(s) of claim(s) 1-20 under 35 USC 112(a) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made under 35 USC 103 under Suzuki, Cowlishaw and Gabrielli.
	The dependent claims have been argued for the same reasons as independent claims 1, 11 and 16 and therefore dependent claims 2-10, 12-15 and 17-20 remain rejected for the same reasons as independent claims 1, 11 and 16 above.

Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Hughes, PGPUB No. 2012/0254591 for teaching an instruction field which suppresses floating-point exception handling and reporting (see [0155])

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY P CARMICHAEL-MOODY whose telephone number is (571)431-0692.  The examiner can normally be reached on M-F, 10am-7pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on 571-272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/COURTNEY P CARMICHAEL-MOODY/Examiner, Art Unit 2183